  Case 16-80095      Doc 28       Filed 11/16/18 Entered 11/16/18 10:46:34           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DERRICK E. HOOKER, JR.                §       Case No. 16-80095
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 01/19/2016.

       2) The plan was confirmed on 03/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 08/03/2018, 08/13/2018, 09/20/2018.

       5) The case was dismissed on 09/20/2018.

       6) Number of months from filing or conversion to last payment: 27.

       7) Number of months case was pending: 33.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $18,739.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80095      Doc 28       Filed 11/16/18 Entered 11/16/18 10:46:34       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 23,342.96
      Less amount refunded to debtor(s)                         $ 66.58
NET RECEIPTS                                                                    $ 23,276.38



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,600.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,919.33
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 5,519.33

Attorney fees paid and disclosed by debtor(s):                 $ 400.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal     Interest
Name                             Class      Scheduled    Asserted    Allowed         Paid         Paid
GERACI LAW L.L.C.                Lgl         4,000.00    4,000.00    4,000.00    3,600.00         0.00
ALLY FINANCIAL                   Sec        22,500.00   20,875.00   20,875.00   10,278.92     7,100.13
ALLY FINANCIAL                   Uns             0.00    2,500.27    2,500.27      148.29         0.00
AMERICREDIT FINANCIAL            Sec             0.00    8,056.42        0.00        0.00         0.00
ATG CREDIT                       Uns            17.00         NA          NA         0.00         0.00
ATG CREDIT                       Uns           104.00         NA          NA         0.00         0.00
CAPITAL ONE BANK USA NA          Uns           456.00      495.09      495.09       24.86         0.00
PORTFOLIO RECOVERY               Uns             0.00      455.98      455.98       22.90         0.00
CAPITAL ONE BANK USA N           Uns           299.00         NA          NA         0.00         0.00
CASHNETUSA.COM                   Uns           714.00         NA          NA         0.00         0.00
CHOICE RECOVERY                  Uns         2,261.00         NA          NA         0.00         0.00
AMERICAN INFOSOURCE as agent for Uns           600.00      348.70      348.70       17.51         0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns              333.00      336.67      336.67       16.91         0.00
KAY JEWELERS                     Uns             0.00         NA          NA         0.00         0.00
NATIONAL CREDIT ADJUSTERS LLC Uns              307.00      307.17      307.17       15.43         0.00
MBB                              Uns           111.00         NA          NA         0.00         0.00
NAVIENT                          Uns             0.00         NA          NA         0.00         0.00
NAVIENT                          Uns             0.00         NA          NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-80095      Doc 28       Filed 11/16/18 Entered 11/16/18 10:46:34     Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
NAVIENT                             Uns          0.00         NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        400.00      400.00     400.00      20.08       0.00
SFC                                 Uns      1,600.00    1,583.35   1,583.35      79.51       0.00
US DEPT OF EDUCATION                Uns          0.00    1,481.41       0.00       0.00       0.00
US DEPARTMENT OF EDUCATION          Uns          0.00   17,015.60       0.00       0.00       0.00
TOWNSEND MANAGEMENT                 Uns          0.00         NA         NA        0.00       0.00
AMBER GUTIERTEZ                     Uns          0.00         NA         NA        0.00       0.00
COMENITY CAPITAL BANK/PAYPAL        Uns          0.00      647.26     647.26      32.51       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80095      Doc 28       Filed 11/16/18 Entered 11/16/18 10:46:34     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 20,875.00      $ 10,278.92         $ 7,100.13
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 20,875.00      $ 10,278.92         $ 7,100.13

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 7,074.49         $ 378.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,519.33
       Disbursements to Creditors              $ 17,757.05

TOTAL DISBURSEMENTS:                                            $ 23,276.38




UST Form 101-13-FR-S (9/1/2009)
  Case 16-80095        Doc 28      Filed 11/16/18 Entered 11/16/18 10:46:34               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
